                      Case 1:17-cv-00124-LLS Document 126 Filed 08/31/20 Page 1 of 2

                                          KELLEY DRYE & W ARREN LLP
                                                    A LI MIT E D LIA BI LIT Y P A RT NER SHI P




                                                    101 PARK AVENUE
  W AS HI NGTO N, DC                                                                                       F ACSIM I LE

     CHI CAGO, IL
                                                  NEW YORK, NY 10178                                    ( 212)   808 - 7897

    HO USTO N,T X                                                                                      www.kelleydrye.com

 LOS       A NGE LES, CA                                  (212) 808-7800

   S A N    DIEG O,   CA

  P A RSI PP A NY,    NJ                                                                            GEOFFREY W . CASTELLO

   S TAM FORD,        CT                                                                          DIRECT L INE: (973) 503-5922
B RUS SE LS,    BE LGI UM
                                                                                                 EMA IL:gcas tello@ke lleyd rye.com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                      August 31, 2020

     VIA ECF
     Hon. Louis L. Stanton, U.S.D.J.
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007
                 Re:        FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al.
                            Case No. 1:17-cv-00124-LLS
     Dear Judge Stanton:
     Motion for Leave to File Sur-reply

             Plaintiffs’ August 28, 2020 reply in support of its pre-motion conference request (“Reply”)
     (ECF No. 125) raises new arguments not made in its moving letter, makes unsupported factual
     assertions while ignoring the only evidence in the record, and attempts to create new exceptions
     to the work product doctrine for false advertising cases. Quincy respectfully requests that the
     Court consider the below proposed sur-reply and either deny Plaintiffs’ request outright or,
     alternatively, enter a briefing schedule so that the parties can thoroughly address these issues.

     Proposed Sur-reply

              In its Reply, Plaintiffs ask this Court to create a blanket rule that would eviscerate the work
     product doctrine in false advertising cases brought by the government. No case supports such a
     drastic change in the law, particularly without notice to parties who have proceeded under and
     relied on the plain text of Rule 26 and decades of related case law. Plaintiffs’ attempt to turn Rule
     26 on its head should be rejected for at least the following three reasons. First, Plaintiffs ignore
     the only evidence in the record—a sworn statement from one of Quincy’s attorneys—that clearly
     establishes that a consulting expert was retained in anticipation of litigation. Second, Plaintiffs
     cite to irrelevant cases that do not involve consulting expert work product claims and one district
     court case that is easily distinguishable. Third, Plaintiffs’ do not come close to establishing
     exceptional circumstances to warrant eviscerating the consulting expert work product protection.

            As an initial matter, Plaintiffs argue that “Defendants have failed to show that the study
     done by their expert after the MMS would not have been done in the ordinary course of business.”
         Case 1:17-cv-00124-LLS Document 126 Filed 08/31/20 Page 2 of 2

                                   KELLEY DRYE & WARREN LLP




Hon. Louis L. Stanton, U.S.D.J.
August 31, 2020
Page Two

Plaintiffs ignore the fact that Quincy’s counsel, Amin Talati, LLP, submitted a sworn declaration
detailing the circumstances surrounding the retention of a consulting expert, including that (1)
litigation with the FTC was imminent, (2) a class action was already pending, (3) the expert was
retained specifically in anticipation of that imminent and pending litigation, and (4) all parties
involved considered and treated the consulting expert’s work as privileged and confidential work
product. (ECF No. 124-2.) Plaintiffs ignore this declaration, and fail to submit any evidence of
their own to rebut it.

        Plaintiffs’ authority is also inapposite. The cited Supreme Court and Ninth Circuit cases
generally advocating for broad discovery do not involve claims of work product and therefore have
no relevance. The one case Plaintiffs do cite involving a claim of work product over a clinical
study—Proctor & Gamble Co. v. Ultreo, Inc., 574 F. Supp. 2d 334 (S.D.N.Y. 2008) (P&G)—is
easily distinguishable. First, P&G involved a claim of attorney work product, which is subject to
lesser protection than the consulting expert work product at issue here. See Subramanian v. Lupin
Inc., 17-CV-5040 (RA) (KHP), 2020 WL 4707268, at *3 (S.D.N.Y. Aug. 13, 2020). Second, P&G
does not stand for Plaintiffs’ broad proposition that a clinical study can never be protected work
product. Quite the contrary, the court found it “clear that the factual nature of the clinical studies
does not, by itself, destroy a potential work product privilege.” P&G, 574 F. Supp. 2d at 336
(emphasis added). And third, the “record” in P&G was far different insofar as the company had
included the allegedly privileged studies in its business and marketing plans, and had discussed
them with various third parties, including shareholders and retailers. These facts all contributed
to the court’s conclusion that the studies “would not have been prepared in substantially similar
form but for the prospect of that litigation.” Id. at 337. The Amin Talati declaration directly
undermines such a conclusion here, and Plaintiffs failed to even address the declaration much less
submit any evidence to the contrary. Even more troubling, Plaintiffs’ assertions about Quincy’s
“record” of clinical trials through 2016 are self-serving, unsupported, and false. Quincy’s last
human clinical study measuring the cognitive benefits of apoaequorin concluded in 2012.

         Finally, Plaintiffs’ Reply still fails to demonstrate the exceptional circumstances required
to justify disclosure of the consulting expert work product at issue and instead baldly claims that
Plaintiffs “have neither the resources nor the time to duplicate a human, clinical study.” But
Quincy is not shifting its substantiation burden to Plaintiffs, nor is it forcing Plaintiffs to conduct
their own study. The substantiation relating to the challenged advertising has been produced in
discovery, and Plaintiffs have had more than five years to examine it, test it, and, if they so desired,
conduct their own study to call it into question. Plaintiffs are not entitled to Quincy’s confidential
attorney and consulting expert work product simply because they failed, or are unwilling, to do so.

                                                   Respectfully submitted,
                                                   /s/ Geoffrey W. Castello
                                                   Geoffrey W. Castello
